Per Curiam.
The plaintiff’s case was to be supported by proof of fraudulent practice, involving a great variety of transactions on the intellects of a weak and intemperate man; and to support it, required evidence of his general habits, thoughtlessness, and extravagance in transactions to many of which the defendant was not party. No case of the sort could be made out, if it were necessary to dissect the evidence and show that every part of it was immediately connected with the party to be affected by it. In Beinhard v. Keenbartz, 6 Watts, 93, great latitude was allowed in the admission of evidence on a question of fraud, though it had only a remote reference to the point in issueand such, it was said, is the rule in every case of the sort. No undue latitude was allowed here, and the whole was put to the jury with pertinent and proper remarks. Judgment affirmed.